1    MCFARLIN LLP
     Timothy G. McFarlin (State Bar No. 223378)
2    Email: tim@mcfarlinlaw.com
     Jarrod Y. Nakano (State Bar No. 235548)
3    Email: jarrod@mcfarlinlaw.com
     4 Park Plaza, Suite 1025
4    Irvine, California 92614
     Telephone: (949) 544-2640
5    Fax: (949) 336-7612
6    Attorneys for Plaintiffs
     CARLOS VALDES and MINVERA VALDES
7
8                           UNITED STATES DISTRICT COURT
9          CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
10
11   CARLOS VALDES, an Individual;         Case No.: 8:18-CV-1263-JVS-(DFMx)
     and MINVERA VALDES, an
12   Individual,                           Judge: Hon. James V. Selna
                                           Courtroom: 10C
13                     Plaintiff,
14                     v.                  ORDER FOR JOINT STIPULATION
                                           FOR DISMISSAL WITH PREJUDICE.
15   WELLS FARGO BANK, N.A., a
     National Association; QUALITY
16   LOAN SERVICE CORPORATION,
     a California Corporation; and DOES
17   1 through 100; Inclusive,
18                      Defendants.
19
20
21
22
23
24
25
26
27
28
                                            -1-
                                      [PROPOSED] ORDER.
1          WHEREAS, Plaintiffs, CARLOS VALDES and MINERVA VALDES
2    (collectively, the “Plaintiffs”), on one hand, and Defendants WELLS FARGO,
3    N.A., and QUALITY LOAN SERVICE CORPORATION, on the other hand,
4    through their respective attorneys of record, pursuant to Federal Rule of Civil
5    Procedure Rule 41(a), that all claims and demands asserted by Plaintiffs in this
6    action shall be dismissed WITH PREJUDICE, and each party shall bear their own
7    costs and attorney fees; and
8          WHEREAS, it appears to the Court that the terms of the stipulation appear
9    proper, and upon good cause showing,
10         IT IS HEREBY ORDERED that all claims and demands asserted by
11   Plaintiffs in this action shall be and hereby are dismissed.
12         IT IS HEREBY ORDERED that the dismissal is WITH PREJUDICE, and
13   each party to bear their own costs and attorney’s fees.
14
15   DATED: February 06, 2019                UNITED STATES DISTRICT COURT
16
17
18
19                                           By:     ___________________________
20                                                   Hon. James V. Sena

21
22
23
24
25
26
27
28
                                               -2-
                                         [PROPOSED] ORDER.
